UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6092


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERNEST DWAYNE RILEY, a/k/a Simba Johnson,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:19-cr-00124-RAJ-RJK-1; 2:20-cv-
00418-RAJ-RJK)


Submitted: March 16, 2022                                         Decided: April 12, 2022


Before WILKINSON and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


Ernest Dwayne Riley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ernest Dwayne Riley seeks to appeal the district court’s orders denying relief on his

28 U.S.C. § 2255 and Fed. R. Civ. P. 59(e) motions. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). “Ordinarily, a district court order is not final until it has resolved all claims

as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation

marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims that Riley raised during the § 2255 proceedings. More specifically, the court did

not consider Riley’s argument that his attorney provided ineffective assistance by failing

to object to the use of his vacated state conviction as a predicate for his 18 U.S.C. § 922(g)

conviction. We therefore conclude that each order Riley seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. See Porter, 803 F.3d at 696-97.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

court for consideration of the unresolved claim. Id. at 699. We express no view on the

merits of any of Riley’s claims. We deny Riley’s motion for a certificate of appealability

as unnecessary, deny as moot his motion to remand, and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                             DISMISSED AND REMANDED



                                               2